Case 3:18-cv-05945-VC Document 162-12 Filed 02/05/20 Page 1 of 4




          EXHIBIT 11
             Case 3:18-cv-05945-VC Document 162-12 Filed 02/05/20 Page 2 of 4




Diana M. Torres (S.B.N. 162284)
diana.torres@kirkland.com
Lauren J. Schweitzer (S.B.N. 301654)
lauren.schweitzer@kirkland.com
Yungmoon Chang (S.B.N. 311673)
Yungmoon.chang@kirkland.com
KIRKLAND & ELLIS LLP
333 South Hope Street
Los Angeles, California 90071
Telephone: (213) 680-8400

Dale M. Cendali (S.B.N. 1969070)
dale.cendali@kirkland.com
Mary Mazzello (pro hac vice)
mary.mazzello@kirkland.com
Megan L. McKeown (pro hac vice)
megan.mckeown@kirkland.com
KIRKLAND & ELLIS LLP
601 Lexington Avenue
New York, New York 10022
Telephone: (212) 446-4800

Attorneys for Defendant Apple Inc.

(Attorneys for Plaintiff Social
Technologies LLC listed at end)



                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
SOCIAL TECHNOLOGIES LLC, a Georgia         ) CASE NO.: 3:18-cv-05945-VC (SK)
limited liability company,                 )
                                           )
                Plaintiff,                 ) JOINT STIPULATION RE PROTECTIVE
                                           ) ORDER VIOLATION
       vs.                                 )
                                           )
APPLE INC., a California corporation,      )
                                           )
                Defendant.                 )




JOINT STIPULATION                                           CASE NO. 3:18-cv-05945-VC (SK)
RE PROTECTIVE ORDER VIOLATION
          Case 3:18-cv-05945-VC Document 162-12 Filed 02/05/20 Page 3 of 4



        WHEREAS, Plaintiff Social Technologies LLC (“Social Tech”) served the expert reports of
Tyler Droll and Andreas Groehn at 11:56 p.m. on July 31, 2019;
        WHEREAS, Apple Inc. (“Apple”) realized that both of Social Tech’s experts had received

and relied upon Apple-designated confidential and highly confidential information;
        WHEREAS, Section 7.4(a) of the Protective Order entered in this matter (Dkt. No. 74)
provides that “a Party that seeks to disclose to an Expert . . . any information or item that has been
designated ‘CONFIDENTIAL’ or ‘HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY’ . . .
first must make a written request to the Designating Party” that identifies the expert, along with

certain other information about the expert;
        WHEREAS, Section 7.4(b) of the Protective Order allows the Designating Party to object
“within 14 days” of receiving the written request before the Receiving Party may disclose the
Designating Party’s confidential or highly confidential information to any expert;
        WHEREAS, Social Tech did not disclose its experts to Apple in accordance with the
foregoing procedure prior to providing its experts with Apple-designated confidential and highly
confidential information cited;
        NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the Parties
that:
        1. Social Tech violated the Protective Order by disclosing Apple-designated confidential
           and highly confidential materials to Social Tech’s experts without previously disclosing
           those experts to Apple and allowing Apple 14 days to object. Social Tech maintains its
           violation was inadvertent.
        2. Social Tech previously failed to provide all the information required by Section 7.4(a) of
           the Protective Order but will provide any additional information as it becomes available.
        3. Social Tech may not disclose any Apple-designated confidential or highly confidential
           materials to its experts until it has allowed Apple 14 days to object from August 16.
        4. Social Tech understands that further violation of the Protective Order may result in Court
           action if the Court so deems it appropriate.



JOINT STIPULATION                                                        CASE NO. 3:18-cv-05945-VC (SK)
RE PROTECTIVE ORDER VIOLATION
         Case 3:18-cv-05945-VC Document 162-12 Filed 02/05/20 Page 4 of 4




Dated: August 29, 2019                      Respectfully submitted,

                                            KIRKLAND & ELLIS LLP

                                            /s/ Dale M. Cendali
                                            Dale M. Cendali (S.B.N. 1969070)
                                            601 Lexington Avenue
                                            New York, New York 10022
                                            Attorney for Defendant Apple Inc.


                                            PIERCE BAINBRIDGE BECK
                                            PRICE & HECHT LLP
                                            /s/ David L. Hecht
                                            David L. Hecht (admitted pro hac vice)
                                            dhecht@piercebainbridge.com
                                            277 Park Avenue, 45th Floor
                                            New York, New York 10172
                                            Attorney for Plaintiff Social Technologies LLC




                                        3
